UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6114




In Re:   JOHNNY LEE GORE,



                                                         Petitioner.



          On Petition for Writ of Mandamus. (CA-02-1894)


Submitted:   May 17, 2004                  Decided:     June 3, 2004


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnny Lee Gore filed a petition for writ of mandamus

alleging undue delay in the district court. Gore filed a 28 U.S.C.

§   2255 (2000) motion on June 13, 2002.       The district court ruled

on the motion on February 25, 2004, after Gore filed the mandamus

petition.     Accordingly,   the    mandamus   petition   is   now   moot.

Therefore, although we grant Gore’s motion to proceed in forma

pauperis, we dismiss the petition for mandamus relief. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                     PETITION DISMISSED




                                   - 2 -